On February 18, 1998, this court entered an order in this matter and, inter alia, ordered that respondent selected supervising attorneys in the practice areas of criminal law and domestic relations and that those attorneys submit reports to the Board of Commissioners on Grievances and Discipline at intervals of six, twelve, and seventeen months after the imposition of the sanction. Upon consideration thereof,
IT IS ORDERED AND ADJUDGED, sua sponte, that instead of submitting reports to the board, the above-mentioned supervising attorneys should submit reports to the relator, Lorain County Bar Association, at the intervals indicated in the court’s order.
IT IS FURTHER ORDERED, sua sponte, that except to the extent modified by this order, the court’s February 18, 1998 order remains in effect. See Lorain Cty. Bar Assn. v. Papcke (1998), 81 Ohio St.3d 91, at 94, 689 N.E.2d 549, at 551-552.